DETAILED ACTION
Claims 1-25 are presented for examination. 
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/584,454, filed May 2, 2017, now abandoned, which is a continuation of U.S. Patent Application No. 11/045,648, filed January 28, 2005, now U.S. Patent No. 9,675,630, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 60/539,689, filed January 28, 2004.
	
Requirement for Restriction/Election
	Applicant’s election with traverse of the invention of Group II (claims 1-22), directed to a method of treating or preventing a NO-responsive disease or disorder by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, or a method of treating hypertension by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, and the election of (i) the A-type procyanidin trimer (2R,3R,4S)-2,8-bis(3,4-dihydroxyphenyl)-4-[(2R,3S)-2-(3,4-dihydroxyphenyl)-3,4-dihydro-3,5,7-trihydroxy-2H-1-benozypyran-8-yl]-3,4-dihydro-8,14-methano-2H,14H-1-benzopyrano[7,8-d][1,3]benzodioxocin-3,5,11,13,15-pentol, which is a compound of the chemical structure 
    PNG
    media_image1.png
    244
    305
    media_image1.png
    Greyscale
as the single disclosed species of A-type procyanidin, (ii) hypertension as the single disclosed species of NO-responsive disease or disorder, and (iii) a subject at risk of heart attack as the single disclosed species of subject to be treated, to which 
	Applicant fails to provide the required CAS Registry number of the elected compound, or the identity of n to designate the number of monomeric units present in the elected compound, as required at p.4 of the Requirement for Restriction/Election dated August 21, 2020. However, in light of the fact that Applicant provided a clear structural depiction of the single disclosed species of A-type procyanidin for examination on the merits, it is understood for the purposes of examination that the value of n is 3 (i.e., that there are 3 monomeric units of the recited formula in the elected trimer compound). 
	Applicant traverses the requirement for restriction/election on the grounds that “a ‘serious burden’ presented by examination of the full scope of these claims has not clearly been established” as required by MPEP §803 (Remarks, p.9). Applicant alleges that “[a] search of the subject matter provisionally elected here, and a search covering the added subject matter contained in the pending claims, would be substantially coextensive” and, therefore, “would not present a serious burden on the Examiner to conduct a search of all subject matter contained in the claims pending here” (Remarks, p.9).
	Applicant’s traversal has been fully and carefully considered, but is unpersuasive.
	Applicant’s position that there would be no search burden for examining the product of Group I together with the elected method of Group II is unavailing because it fails to acknowledge that the instantly claimed product is not so limited by the recited therapeutic use of Group II. As a result, the prior art that is material to Applicant’s instantly claimed product is of much broader scope than that applicable to Applicant’s Group II because the prior art at the time the instant invention was made may very well teach or suggest Applicant’s instantly claimed product for another purpose than that of Applicant’s Group II. This difference was also clearly explained in the requirement for restriction/election, where it was stated that the instantly claimed product can be used in materially different processes of use, such as, e.g., treating hypertension, or for use an anti-viral against HIV or herpes simplex virus. Accordingly, the prior art germane to Applicant’s claimed product is much broader than that applicable to Applicant’s claimed and elected method, such that the two searches are not explicitly coextensive and do not require the same search strategies or search queries. For these reasons, the two groups are distinct, impose an 
	Therefore, for the reasons above and those made of record at p.2-7 of the Office Action dated August 21, 2020, the requirement remains proper and is hereby made FINAL.
	Claims 3-6, 12, 15-18 and 22-25 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-2, 7-11, 13-14 and 19-21 and such claims are herein acted on the merits. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS) filed May 20, 2019 (five pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references.

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/584,454, filed May 2, 2017, now abandoned, which is a continuation of U.S. Patent Application No. 11/045,648, filed January 28, 2005, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 60/539,689, filed January 28, 2004. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 60/539,689, filed January 28, 2004, appears to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Warning Regarding Substantially Duplicate Claims
Applicant is advised that should instant claims 7-9 be found allowable, claims 19-21 will be objected to under 37 C.F.R. §1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).

Objection to the Claims
	Claim 1 is objected to for failing to define the acronym “NO” at its first occurrence in the claims. Appropriate correction is required.
	For the purposes of examination, the acronym “NO” will be interpreted as defining “nitric oxide”, as set forth at p.1 of the as-filed specification.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-2, 7-11, 13-14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, the limitation “an NO-responsive disease or disorder” renders the claim indefinite because it is unclear if the recited disease or disorder is improved by nitric oxide, or is caused by nitric oxide. As a result, Applicant fails to clearly set forth the relationship between NO and the disease or disorder such that the ordinarily skilled artisan would have been reasonably apprised of the diseases or disorders that are actually circumscribed by the claims. Clarification is required. 
In claim 1, Applicant recites “[a] method of treating or preventing an NO-responsive disease or disorder by administering to a subject in need thereof”, which renders the claim indefinite because the “need” of the recited subject is not clearly and precisely set forth. For example, it is unclear if the subject is in need of treatment or prevention of a NO-responsive disease or disorder, or in need of the recited A-type procyanidin for another condition. Similar ambiguity exists also in claim 13, which recites substantially similar claim language. Clarification is required. 
In claim 1, Applicant recites the administration of “an effective amount of an A-type procyanidin” of the recited structure as defined therein, or “a pharmaceutically acceptable salt or derivative thereof”, which renders the claim indefinite because it is unclear what degree of derivation the “derivative” may have from the parent compound recited in claim 1 and still be considered a “derivative” within the metes and bounds of Applicant’s claims. For example, Applicant fails to set forth what structural features and/or elements of the recited A-type procyanidin compound must be preserved in order to be considered a “derivative thereof” as provided for in claim 1. As a result, the identification of whether a derivative form was included (or excluded) from the claim as currently presented would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Similar ambiguity exists also in instant claim 13, which recites substantially identical claim language. Clarification is required.  

As claims 2, 7-11, 14 and 19-21 do not remedy these points of confusion in instant claim 1, they must also be rejected on the same grounds as applied thereto.
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.	Claims 1, 7, 10 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maher et al. (“Cranberry Juice Induces Nitric Oxide-Dependent Vasodilation In Vitro and Its Infusion Transiently Reduces Blood Pressure in Anesthetized Rats”, Journal of Medicinal Food, 2000; 3(3):141-147), citing to Foo et al. (“A-Type Proanthocyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228) as evidence.
in vivo vasodilation (col.2, para.3, p.145-col.1, para.1, p.146). Maher et al. teaches that the observed vasodilator and hypotensive effects of CBJ were a result of the biologically active flavonoids and acanthocyanins present in CBJ (col.2, para.2, p.146). 
Foo et al. is cited as factual extrinsic evidence to demonstrate the presence of three proanthocyanidin trimers possessing A-type interflavanoid linkages in CBJ, specifically, the trimers:
(a) epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 4), which has the chemical structure
    PNG
    media_image2.png
    202
    323
    media_image2.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]6 and 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; 
[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin (compound 5), which has the chemical structure
    PNG
    media_image3.png
    227
    272
    media_image3.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; and 
(c) epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 6), which has the chemical structure
    PNG
    media_image4.png
    269
    254
    media_image4.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3 (abstract; col.1, para.2-3, p.1225; Chart 1, p.1226). 
The administration, therefore, of CBJ to the rats of Maher et al. necessarily administers each of these three proanthocyanidin trimers possessing A-type interflavanoid linkages identified in Foo et al. [Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin, epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin, and epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin), each of which meet the structural requirements of Applicant’s instant claims.
In claim 1, Applicant recites “[a] method of treating or preventing an NO-responsive disease or disorder” via “administering to a subject in need thereof an effective amount of an A-type procyanidin” of the structure instantly claimed, wherein the subject is “a human or a veterinary animal”.
As Maher et al. teaches the administration of CBJ – which necessarily contains A-type proanthocyanidin trimers of the structure instantly claimed – to rats (a veterinary animal, as instantly claimed) – was effective to yield a hypotensive effect, such teachings clearly establish the prevention of hypertension (Applicant’s claimed and elected NO-responsive disease or disorder, as recited in instant claim 10) via the administration of an effective amount of an A-type procyanidin (specifically, an A-type procyanidin trimer), as instantly claimed.
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, claims 1, 7, 10 and 19 are properly anticipated under pre-AIA  35 U.S.C. §102(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 1-2, 7-8, 10-11, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howell et al. (WO 99/12541 A1; 1999) in view of Foo et al. (“A-Type Proanthocyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228).
	Howell et al. teaches a method for treating or preventing urinary tract infection caused by P-type fimbriated Escherichia coli in a mammal by administering a proanthocyanidin composition comprising a proanthocyanidin extract, a proanthocyanidin compound, proanthocyanidin polymer, or mixture thereof, to the mammal, wherein the proanthocyanidin is particularly obtained from any of a variety of proanthocyanidin-containing plants, preferably cranberry plants (especially Vaccinium macrocarpon) (abstract; p.1, l.9-15). Howell et al. teaches that extracts containing proanthocyanidins with A-type interflavanoid bonds exhibit potent bioactivity for inhibiting adherence of P-type E. coli (p.1, l.16-17). Howell et al. teaches that the mammal is a human or an animal, e.g., domesticated animals (cats, dogs) or livestock animals (cattle) (p.7, l.2-4). Howell et al. teaches that the proanthocyanidins capable of inhibiting agglutination of P-type E. coli are comprised of two or more flavanoid monomer units, wherein at least two of said units are linked together by an A-type interflavanoid linkage by bonds between C4 and C8 and between the C2 and the oxygen of C7 of the units, and the remainder of any units are linked to each other by a B-type interflavanoid bond between C4 and C8, or between C4 and C6 of the units (p.16, l.26-p.17, l.2). 
	Howell et al. differs from the instant claims only insofar as it does not explicitly teach (i) the administration of an A-type procyanidin trimer of the instantly claimed structure (claims 1, 7, 14, 19), 
	Foo et al. teaches that cranberry (Vaccinium macrocarpon) is used in the treatment and prevention of urinary tract infections, further noting that the attachment of E. coli, the principal bacterial species responsible for urinary tract infection, is facilitated by fimbriae, which are proteinaceous fibers on the bacterial cell wall (col.1, para.1-2, p.1225). Foo et al. teaches that fimbriae produce specific adhesins that attach to specific oligosaccharide receptors on uroepithelial cells, and further teaches that proanthocyanidins are responsible for inhibiting adherence of P-fimbriated E. coli (mannose-resistant) fimbriae (col.1, para.3, p.1225). Foo et al. identified and isolated three A-type proanthocyanidin trimers – (i) epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin, (ii) epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin, and (iii) epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin - from cranberry fruit, which exhibited specific activity in preventing adherence of P-fimbriated E. coli isolates from the urinary tract to cellular surfaces exhibiting receptors similar to those on uroepithelial cells (abstract; col.1, para.3, p.1227).
	A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering any one of Foo’s A-type proanthocyanidin trimers isolated and purified from cranberry fruit to a subject for the treatment and prevention of urinary tract infection because Howell et al. teaches treating and preventing urinary tract infections via the administration of proanthocyanidins obtained from cranberries1. The skilled artisan would have been motivated to administer any one of Foo’s A-type proanthocyanidin trimers isolated and purified from cranberry fruit to a subject for the treatment and prevention of urinary tract infection because Foo et al. teaches that each of the three A-type proanthocyanidin trimers identified from cranberry fruit was E. coli to uroepithelial cells, thereby reducing the incidence of urinary tract infection by preventing adherence of P-type E. coli to uroepithelial cells. The skilled artisan would have also been specifically motivated to isolate and purify any one of Foo’s A-type proanthocyanidin trimers from cranberry fruit for this purpose because Foo et al. explicitly teaches that these three such proanthocyanidins were specifically responsible for the anti-adherent effect of cranberry fruit in urinary tract infection resulting from P-type E. coli. The skilled artisan, therefore, would have found it prima facie obvious to administer an A-type proanthocyanidin trimer isolated and purified from cranberry fruit to a subject in need of treatment and prevention of urinary tract infection, in light of Foo’s teachings.
	In claim 1, Applicant requires that the A-type procyanidin compound exhibits the recited chemical structure and physical features. 
Foo et al. identifies three anti-adherent proanthocyanidin trimers from cranberry fruit:
(a) epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 4), which has the chemical structure
    PNG
    media_image2.png
    202
    323
    media_image2.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]6 and 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; 
[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin (compound 5), which has the chemical structure
    PNG
    media_image3.png
    227
    272
    media_image3.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; and 
(c) epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 6), which has the chemical structure
    PNG
    media_image4.png
    269
    254
    media_image4.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3 (abstract; col.1, para.2-3, p.1225; Chart 1, p.1226). 
Such A-type proanthocyanidin trimers, therefore, meet each of the physical and/or structural requirements of Applicant’s instant claims. 

Applicant’s elected NO-responsive disease or disorder is hypertension, as recited in claim 10.
	The teachings of Howell et al. in view of Foo et al. as combined above clearly teach each and every limitation that defines the active step of instant claim 1 (“administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units” of the recited chemical structure, wherein the subject is in need of treatment or prevention of hypertension). As the prior art teachings of Howell in view of Foo provide for execution of this same active step as instantly recited, and further in view of the fact that any subject is necessarily a subject in need of prevention of hypertension – including those subjects of Howell – the performance of this same active step as suggested by the cited prior art teachings must yield this intended result of “preventing” hypertension in this subject population because products of identical chemical composition must yield the same properties when used in an identical manner. A product and its attributed properties are inseparable. MPEP §2112.
	In addition, as any subject is also “at risk of heart attack” as recited in instant claim 11, including those subjects described in Howell et al., the subjects of the cited prior art teachings also meet Applicant’s instantly claimed requirement that they be “at risk of heart attack” (claim 11). 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made. 

4.	Claims 1, 7, 10, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maher et al. (“Cranberry Juice Induces Nitric Oxide-Dependent Vasodilation In Vitro and Its Infusion Transiently Reduces Blood Pressure in Anesthetized Rats”, Journal of Medicinal Food, 2000; 3(3):141-147) in view of Morris, Jr. et al. (U.S. Patent No. 5,498,428; 1996), 
citing to Foo et al. (“A-Type Proanthocyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228) and Hong et al. (WO 01/13931 A1; 2001) as evidence.
in vivo vasodilation (col.2, para.3, p.145-col.1, para.1, p.146). Maher et al. teaches that the observed vasodilator and hypotensive effects of CBJ were a result of the biologically active flavonoids and acanthocyanins present in CBJ (col.2, para.2, p.146). 
Foo et al. is cited as factual extrinsic evidence to demonstrate the presence of three proanthocyanidin trimers possessing A-type interflavanoid linkages in CBJ, specifically, the trimers:
(a) epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 4), which has the chemical structure
    PNG
    media_image2.png
    202
    323
    media_image2.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]6 and 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; 
[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin (compound 5), which has the chemical structure
    PNG
    media_image3.png
    227
    272
    media_image3.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3; and 
(c) epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin (compound 6), which has the chemical structure
    PNG
    media_image4.png
    269
    254
    media_image4.png
    Greyscale
, which (i) contains three monomeric units of epicatechin connected via interflavan linkages 4[Wingdings font/0xE0]8; (ii) two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n (the number of monomeric units) is 3 (abstract; col.1, para.2-3, p.1225; Chart 1, p.1226). 
The administration, therefore, of CBJ to the rats of Maher et al. necessarily administers each of these three proanthocyanidin trimers possessing A-type interflavanoid linkages identified in Foo et al. [Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin, epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin, and epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin), each of which meet the structural requirements of Applicant’s instant claims.
Maher et al. differs from the instant claims only insofar as it does not explicitly teach the administration of CBJ (and the corresponding A-type proanthocyanidin trimers necessarily contained therein) for the treatment of hypertension in a human subject (claims 1, 13). 
Morris, Jr. et al. teaches that hypertension occurs in humans and is generally defined as an abnormally increased blood pressure – specifically, an elevation of systolic arterial blood pressure of > 150 mmHg and/or an elevation of diastolic arterial blood pressure of > 90 mmHg (col.1, l.20-25; col.1, l.28-33). Morris, Jr. et al. teaches that anti-hypertensive pharmacological agents for treatment of hypertension include, e.g., vasodilators, such as hydralazine, which directly relax arteriolar vascular smooth muscle (col.1, l.38-51). 
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering Maher’s vasodilating CBJ to a human subject with hypertension in need of treatment thereof because Morris, Jr. et al. teaches the administration of anti-hypertensive vasodilating therapy for the treatment of hypertension in a human subject in need of such treatment. The skilled artisan would have been motivated to do so because vasodilation was a known method for treating hypertensive human subjects, and Maher et al. clearly teaches that CBJ (which necessarily contains A-type proanthocyanidins of Applicant’s instantly claimed chemical form, as established by Foo et al. above) was effective to yield a reduction in blood pressure as a result of nitric oxide-dependent vasodilation. The effect of reducing blood pressure via vasodilation, therefore, would have been reasonably expected to provide therapeutic benefit in the treatment of a hypertensive human in need of treatment thereof. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made to administer Maher’s vasodilating CBJ to a hypertensive human subject to reduce blood pressure in such subject, thereby treating hypertension in such subject via the vasodilating effects of CBJ, as supported by Morris’ teachings. 
In claim 11, Applicant recites that the subject is at risk of heart attack. 

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 7-11, 13-14 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,675,630 B2, 
citing to Escobar (“Hypertension and Coronary Heart Disease”, Journal of Human Hypertension, 2002; 16:S61-S63) as evidence.
‘630 recites a method of inducing vasorelaxation in a subject suffering from hypertension comprising administering to the subject, as a regimen, a composition consisting of an effective amount to induce vasorelaxation of an A-type procyanidin composed of n monomeric units of the structural formula 
    PNG
    media_image5.png
    135
    213
    media_image5.png
    Greyscale
, wherein (i) the monomeric units are connected via interflavan linkages 4[Wingdings font/0xE0]6 and/or 4[Wingdings font/0xE0]8; (ii) at least two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7) or (4[Wingdings font/0xE0]6; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n is 3, or a pharmaceutically acceptable salt thereof, and further wherein the subject is a human (patent claim 1). ‘630 further defines that the A-type trimer is substantially pure (patent claim 2). ‘630 further defines the structure of the A-type trimer as 
    PNG
    media_image6.png
    259
    331
    media_image6.png
    Greyscale
(patent claim 3). 
‘630 also recites a method of treating hypertension by inducing vasorelaxation comprising administering to a subject in need thereof a composition consisting of an effective amount to induce vasorelaxation of an A-type procyanidin composed of n monomeric units of the formula 
    PNG
    media_image5.png
    135
    213
    media_image5.png
    Greyscale
, wherein (i) the monomeric units are connected via interflavan linkages 4[Wingdings font/0xE0]6 and/or 4[Wingdings font/0xE0]8; (ii) at least two of the monomeric units are additionally linked by an A-type interflavan linkage (4[Wingdings font/0xE0]8; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7) or (4[Wingdings font/0xE0]6; 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7); and (iii) n is 3, or a pharmaceutically acceptable salt thereof, and further wherein the subject is a human (patent claim 4). ‘630 further defines that the A-type trimer is 
    PNG
    media_image6.png
    259
    331
    media_image6.png
    Greyscale
(patent claim 6). 
As the ‘630 claims clearly provide for the recited A-type procyanidin trimer compound to be “substantially pure”, it naturally follows that such compound must also necessarily constitute an “isolated and purified” form as recited in instant claims 2 and 14, because the A-type procyanidin trimer must be isolated from other components and/or elements in order to constitute a “substantially pure” form as provided for in the ‘630 patent claims. 
In claim 11, Applicant recites that the subject is “at risk of heart attack”.
Escobar is cited as factual extrinsic evidence establishing that hypertension was a known risk factor for myocardial infarction, further noting the prevalence of hypertension in patients with myocardial infarction and the risk relationship between elevated blood pressure and myocardial infarction (col.1, para.1-3, p.S61).
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1, 2, 7-11, 13, 14 and 19-21 is proper.
Claims 3-6, 12, 15-18 and 22-25 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Howell et al. specifically describes the use of proanthocyanidin compounds for this therapeutic application, in which such compound is comprised of two or more flavanoid monomers, wherein at least two of said monomers are linked together by an A-type interflavanoid linkage by bonds between C4 and C8 and between the C2 and the oxygen of C7 of the units, and the remainder of any units are linked to each other by a B-type interflavanoid bond between C4 and C8, or between C4 and C6 of the units, which are the same structural features exhibited by Foo’s A-type proanthocyanidin trimers (as well as Applicant’s instantly claimed A-type procyanidin compounds) isolated and purified from cranberry fruit.